Title: To Alexander Hamilton from James McHenry, 29 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 29. 1800.
          
          I have received your letter of the 27. instant.
          On the receipt of your letter of the 18. instant enclosing one from Lieutenant Yelverton Peyton, a letter of which the enclosed is a Copy was written and transmitted agreeably to your request to Major Jonathan Cass of Wilmington—
          Enclosed is the Copy of Mr. Peytons letter to you of the 15 May
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major General Hamilton New York
        